     Case 1:19-cv-00018-DAD-SKO Document 18 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY H. NAVARRO,                                No. 1:19-cv-00018-NONE-SKO (PC)
12                      Plaintiff,
13          v.                                        ORDER REGARDING PLAINTIFF’S
                                                      REQUEST FOR RECONSIDERATION
14   DR. SINGH, et al.,
                                                      (Doc. No. 17)
15                      Defendants.
16

17          Plaintiff Larry H. Navarro requests reconsideration of a determination that he is required

18   to pay a court filing fee. (Doc. No. 17.) In his request, plaintiff has provided the case number for

19   the above-captioned action. (Id. at 1.) However, upon review of the docket, it appears that

20   plaintiff’s request to proceed without the payment of fees was GRANTED in this matter on

21   January 8, 2019. (Doc. No. 5 at 1.) Therefore, plaintiff was not required to pay a filing fee in

22   connection with his filing of this action. Nonetheless, plaintiff’s case was dismissed with

23   prejudice due to his failure to state a cognizable claim and was closed on March 19, 2020. (Doc.

24   No. 15 at 4.) Accordingly, plaintiff’s request for reconsideration (Doc. No. 17) is denied as

25   having been rendered moot by the dismissal of this action.

26   IT IS SO ORDERED.
27
        Dated:     December 9, 2020
28                                                        UNITED STATES DISTRICT JUDGE
                                                      1
     Case 1:19-cv-00018-DAD-SKO Document 18 Filed 12/10/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
